IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48650

    STATE OF IDAHO,                            )
                                               )    Filed: September 13, 2022
          Plaintiff-Respondent,                )
                                               )    Melanie Gagnepain, Clerk
    v.                                         )
                                               )    THIS IS AN UNPUBLISHED
    NEVA KENNIE GONZALEZ,                      )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
          Defendant-Appellant.                 )
                                               )

         Appeal from the District Court of the First Judicial District, State of Idaho,
         Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

         Judgment of conviction for two counts of possession of a controlled substance,
         affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

BRAILSFORD, Judge
         Neva Kennie Gonzalez appeals from her judgment of conviction for two counts of felony
possession of a controlled substance (heroin and methamphetamine), Idaho Code § 37-2732(c)(1).
Gonzalez challenges the district court’s denial of her motion to suppress. We affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
         In July 2019,1 law enforcement officers executed a search warrant on two properties
identified in the warrant as: (1) a single-family residence on North Elton Lane, which included a


1
       The district court’s order denying Gonzalez’s suppression motion mistakenly states the
search warrant was executed in July 2020 instead of July 2019.



                                                1
two-story, detached garage with living quarters on the second floor (main residence); and (2) a
shop identified by a parcel number located behind the main residence. According to the district
court’s factual findings, these two properties were not “directly connected” but rather were
“separated by a third property,” which was not listed in the warrant.
        Officers from the Kootenai County Sheriff’s Office executed the search warrant, including
Sergeant Ellis who directed the operation. During the search of the living quarters above the
detached garage, officers discovered controlled substances. In the same room, officers also
discovered Gonzalez’s identification and communicated this information to Sergeant Ellis. Before
the search warrant’s execution, Sergeant Ellis was aware of information indicating Gonzalez had
been part of a controlled purchase that gave rise to the warrant.
        FBI Special Agent Schoffstall assisted in executing the warrant. Among other things, he
patrolled on foot a dirt road on the third property between the main residence and the shop to
maintain a law enforcement perimeter. At some point during the warrant’s execution, Gonzalez
arrived on the dirt road, which Special Agent Schoffstall was patrolling. To reach this dirt road,
Gonzalez drove north on North Elton Lane and past an east-west road leading to the front of the
main residence, through a metal gate to the third property, and turned left onto the dirt road.
According to Special Agent Schoffstall’s testimony, the dirt road goes behind three residences and
stops at a small garden. The district court found that “the main residence’s backyard could be
reached from the dirt road by a gate in the fence surrounding the property” and that the dirt road,
“while not within the lawful limits of the premises [to be searched], was a direct path to a gate in
the fence and into the backyard of the main residence.”
        After Gonzalez turned onto the dirt road, Special Agent Schoffstall stopped Gonzalez.
Gonzalez testified at the suppression hearing that she identified herself and told Special Agent
Schoffstall the property was her mother’s; Special Agent Schoffstall told Gonzalez to leave; she
left; and after she traveled past the main residence, Sergeant Ellis stopped Gonzalez and instructed
her to return to the front of the main residence. In contrast, Special Agent Schoffstall testified that,
after he identified Gonzalez on the dirt road, he informed Sergeant Ellis that Gonzalez was on the
scene; Sergeant Ellis instructed Special Agent Schoffstall to direct Gonzalez to the front of the
main residence; and Special Agent Schoffstall told Gonzalez to drive to the front of the main


                                                   2
residence. Sergeant Ellis also testified that he directed Special Agent Schoffstall to have Gonzalez
drive to the front of the main residence where Sergeant Ellis was located and that he recalled seeing
Gonzalez drive towards his location.
       When Gonzalez arrived at the front of the main residence, Sergeant Ellis made contact with
Gonzalez and asked her to exit the vehicle. In response, Gonzalez began “digging around inside
her vehicle” for her shoes. At that point, Sergeant Ellis inquired whether Gonzalez had any
weapons in the vehicle, and when she responded she had a gun, Sergeant Ellis ordered Gonzalez
out of her vehicle. Another officer, who was already on the scene assisting with the warrant’s
execution, used a drug dog to conduct a dog sniff around Gonzalez’s vehicle, and the dog alerted.
Thereafter, Sergeant Ellis advised Gonzalez of her Miranda2 rights and asked her about what was
in her vehicle. Gonzalez admitted to having a gun, heroin, methamphetamine, and syringes in the
vehicle. These items were located during a subsequent search of the vehicle.
       As a result of this encounter, the State charged Gonzalez with two counts of felony
possession of a controlled substance. Gonzalez filed a suppression motion. As it relates to this
appeal, Gonzalez argued the search violated her Fourth Amendment rights because Special Agent
Schoffstall detained her outside the search warrant’s immediate vicinity. The district court rejected
this argument, ruling that the “officers detained [Gonzalez] within the immediate vicinity of the
search warrant premises.” In denying Gonzalez’s suppression motion, the court reasoned:
       Given the circumstances, it was objectively reasonable for the officers to consider
       someone who was entering a private dirt road located directly between the two
       search warrant locations to be within the immediate vicinity, particularly since
       [Gonzalez] was intending to enter one of the search warrant properties from the dirt
       road. The road, while not within the lawful limits of the premises, was a direct path
       to a gate in the fence and into the backyard of the main residence.
       Gonzalez entered a conditional guilty plea to two counts of felony possession of a
controlled substance, while reserving her right to appeal the denial of her suppression motion.
Gonzalez timely appeals.



2
       See Miranda v. Arizona, 384 U.S. 436 (1966).




                                                 3
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Gonzalez asserts the district court erred when it denied her suppression motion.
Specifically, she argues the State failed to establish “she was within the immediate vicinity of the
premises to be searched when Special Agent Schoffstall stopped her.” The Fourth Amendment to
the United States Constitution prohibits unreasonable searches and seizures. Warrantless searches
are presumed to be unreasonable and therefore violative of the Fourth Amendment. State v.
Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The State may overcome this presumption
by demonstrating that a warrantless search either fell within a well-recognized exception to the
warrant requirement or was otherwise reasonable under the circumstances. Id.
       The United States Supreme Court established one such exception in Michigan v. Summers,
452 U.S. 692 (1981). In that case, the Court held that “a warrant to search for contraband founded
on probable cause implicitly carries with it the limited authority to detain the occupants of the
premises while a proper search is conducted.” Id. at 705 (footnote omitted). In reaching this
holding, the Court reasoned that legitimate law enforcement interests justified this rule, including
preventing flight, minimizing the risk of harm to officers, and facilitating the search warrant’s
orderly completion. Id. at 702-03.
       Subsequently, in Bailey v. United States, 568 U.S. 186 (2013), the Court limited its holding
in Summers, ruling that “the categorical authority to detain incident to the execution of a search


                                                 4
warrant must be limited to the immediate vicinity of the premises to be searched.” Bailey, 568
U.S. at 199. Although the Court did not define the meaning of “immediate vicinity,” it identified
a nonexclusive list of factors to consider in determining what constitutes the immediate vicinity:
        [C]ourts can consider a number of factors to determine whether an occupant was
        detained within the immediate vicinity of the premises to be searched, including the
        lawful limits of the premises, whether the occupant was within the line of sight of
        his dwelling, the ease of reentry from the occupant’s location, and other relevant
        factors.
Id. at 201.
        This Court has previously addressed whether a defendant was within the immediate
vicinity of the subject premises during the execution of a search warrant in State v. Davis, 158
Idaho 857, 353 P.3d 1091 (Ct. App. 2015). In that case, officers were executing a warrant on an
apartment in a complex of four buildings. Id. at 859, 353 P.3d at 1093. The surrounding common
area provided the only access to the apartments. Id. While conducting the search, an officer seized
the resident’s cell phone; saw an incoming text message from Davis, whom the officer recognized
from a prior contact involving a controlled buy of marijuana; and saw a return message sent just
before the officer seized the cellphone instructing Davis to “cruise to the apartment.” Id. While
the officers continued searching the apartment, Davis arrived at the apartment complex, and an
officer detained him on a communal sidewalk leading to the apartment’s entry. Id. at 862, 353
P.3d at 1096. Subsequently during a search of Davis, officers discovered marijuana. Id. at 859-60,
353 P.3d at 1093-94.
        On appeal from the denial of Davis’s suppression motion, this Court addressed whether
“the same important interests outlined in Summers [that] justify the detention of persons potentially
connected to a searched house also justify the detention of persons potentially connected to a
searched apartment.” Davis, 158 Idaho at 861, 353 P.3d at 1095. The Court ruled that when
determining whether an individual is in the “immediate vicinity” of a searched premises, the trial
court should consider “the layout of the property,” “the location of entrances,” and the detained
individual’s proximity to the entrance. Id. at 862, 353 P.3d 1096. Regarding whether Davis was
in the immediate vicinity when detained, this Court held that “Davis was in the immediate vicinity
of the apartment being searched and that the agent was justified in stopping Davis for the limited



                                                 5
purpose of ascertaining his identity and relationship to the apartment.” Id. In support, the Court
noted that “when Davis was stopped, he was very close to the stairs leading to the apartment being
searched,” “perhaps 8 to 10 feet, at most, from the bottom of the stairs.” Id.
       On appeal in this case, Gonzalez attempts to distinguish Davis on the basis that “Gonzalez
was likely not a mere 8 to 10 feet from the main residence property when Special Agent Schoffstall
stopped her.” Further, Gonzalez asserts several arguments challenging the district court’s finding
that she was within the immediate vicinity of the properties subject to the search warrant. These
arguments include that the State only showed the “general area” where Special Agent Schoffstall
stopped Gonzalez and failed to show she was within “an area where she might ‘pose a real threat
to the safe and efficient execution of a search warrant.’” “[T]he rural setting did not expand the
area where [Gonzalez] would pose a real threat to the execution of the search warrant.” Special
Agent Schoffstall only testified he was “generally within eyesight” of the main residence, and no
evidence shows he “knew [Gonzalez] intended to enter the main residence” when he stopped her.
       We conclude substantial evidence supports the district court’s finding that Gonzalez was
in the “immediate vicinity” of the main residence identified in the search warrant.3 As the court
found, the dirt road on which Special Agent Schoffstall encountered Gonzalez is “a direct path to
a gate in the fence and into the backyard of the main residence.” Regarding this area, Special
Agent Schoffstall testified that the dirt road “goes behind three residences and stops approximately
where they had a small garden” behind the main residence. Gonzalez’s testimony establishes she
had reached this area when she encountered Special Agent Schoffstall. Gonzalez testified that, “I


3
        During the suppression hearing, the district court admitted into evidence four aerial
photographs showing the properties subject to the search warrant and the surrounding area.
Witness testimony indicates that these photographs were presented in color at the suppression
hearing. For example, various witnesses testified about blue and green “boundary lines” and
“highlight[ing]” on the photographs and identified certain properties in the photographs either by
brown or green roofs. The exhibits in the appellate record, however, are black and white. The
absence of colored exhibits in the record renders some of the testimony ambiguous. To the extent
that testimony is ambiguous because the colored exhibits are not in the record, we presume it
supports the court’s findings and conclusions. See State v. Repici, 122 Idaho 538, 541, 835 P.2d
1349, 1352 (Ct. App. 1992) (ruling missing record on appeal presumed to support trial court’s
actions).



                                                 6
was pulling up to what they said is the garden area [and] I saw [Special Agent] Schoffstall coming
down out of the house, down the plank way and up through the gate.” Further, Gonzalez testified
that, “I actually saw [Special] Agent Schoffstall coming down out of the back of the apartment and
that’s where he told me that there’s no access to the property.”4 Similarly, Sergeant Ellis also
testified that, “It was reported [Gonzalez] had pulled up to the rear of the residence via the road”
and that her truck “pulled into the back of the property.”
       Moreover, the evidence shows this area near the garden and by the back gate to the main
residence’s backyard was within the area of the suspected criminal activity that gave rise to the
warrant. For example, Special Agent Schoffstall testified that, “the information that I had [was
that] narcotics trafficking had taken place behind those residences.” Further, he testified that,
“when I made contact [with Gonzalez], I considered her within my perimeter and I was not going
to allow her to continue on deeper into what I considered our law enforcement security bubble.”
       According to Special Agent Schoffstall, Gonzalez’s presence in this area posed a risk of
harm to law enforcement. Specifically, he testified that, “I knew [Gonzalez] was within our sphere
of influence and that her mere presence could pose a risk to me or to other officers.” This testimony
refutes Gonzalez’s assertion that the State failed to show Gonzalez was within “an area where she
might ‘pose a real threat to the safe and efficient execution of a search warrant.’” Further,
Gonzalez’s own testimony refutes her argument that she was only “generally within eyesight” of
the property subject to the search warrant. As noted above, she testified that she “actually saw
[Special] Agent Schoffstall coming down out of the back of the apartment.” This testimony
indicates Gonzalez was within direct eyesight of the property. That Special Agent Schoffstall may
not have been aware of Gonzalez’s intent to enter the property does not refute the fact that she was
in the immediate vicinity of the premises to be searched.



4
        Although the district court found Gonzalez’s testimony was not credible, that finding
related to the contradiction between her testimony and that of Special Agent Schoffstall and
Sergeant Ellis about whether Special Agent Schoffstall detained Gonzalez on the dirt road or
instead Sergeant Ellis detained Gonzalez after she drove past the main residence, as she testified.
The court did not make any factual findings otherwise about Gonzalez’s testimony not being
credible.

                                                 7
       Additionally, the fact that Gonzalez may have been more than “a mere 8 to 10 feet from
the main residence property when Special Agent Schoffstall stopped her” is of no consequence.
We do not interpret Davis as establishing a bright-line rule for purposes of determining the
immediate vicinity within which officers have authority to detain individuals during a search
warrant’s execution. Determining the immediate vicinity of a rural property, such as the properties
at issue in this case, will necessarily involve different facts than determining the immediate vicinity
of an apartment complex as in Davis--including, for example, that the detained individual may be
in a vehicle and in a wooded area as in this case. The district court properly considered the layout
of the properties, including the dirt road’s direct path to the main residence’s backyard, to find
Gonzalez was in the immediate vicinity when Special Agent Schoffstall encountered Gonzalez and
instructed her to go to the front of the main residence
                                                 IV.
                                          CONCLUSION
       Substantial evidence supports the district court’s finding that Gonzalez was in the
immediate vicinity of the main residence subject to the search warrant. Accordingly, Special
Agent Schoffstall had authority to detain Gonzalez incident to the warrant’s execution. We affirm
the court’s order denying Gonzalez’s suppression motion and affirm the judgment of conviction.
       Judge GRATTON and Judge HUSKEY CONCUR.




                                                  8